Citation Nr: 1445160	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-26 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) higher than 30 percent prior to October 5, 2012, and higher than 50 percent from October 5, 2012.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated January 2010, July 2012, and September 2013 of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Review of the medical evidence reveals that the Veteran's service-connected PTSD may have worsened in severity since the November 2011 VA examination and grant of service connection.  In light of the Veteran's continuous psychiatric treatment and the time lapse since the last VA examination in November 2011, a new VA examination is necessary to assess the current severity of the Veteran's claimed PTSD.  See 38 C.F.R. § 3.327(a).  Updated treatment records should also be obtained on remand.

In the September 2011 substantive appeal, the Veteran stated that his service-connected hearing loss has worsened since his last VA examination, which is dated January 2010.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  As there is need to verify the current severity of the bilateral hearing loss, a reexamination under 38 C.F.R. § 3.327 is warranted.

The medical evidence of record shows that the Veteran's service-connected disabilities affect his ability to work; however, it is unclear if the Veteran's current unemployment is a result of his service-connected disabilities.  As such, an examination is necessary in order to adjudicate the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since June 2013) from the VA Medical Center in Corpus Christi, Texas, and associate the records with the claims file.

2.  Following the above development, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any impairment related to the Veteran's PTSD.  The claims file must be made available to and reviewed by the examiner.

All pertinent symptomatology and findings of the Veteran's PTSD are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Also, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected bilateral sensorineural hearing loss.  The claims file must be made available to and reviewed by the examiner.

All pertinent symptomatology and findings of the Veteran's hearing loss are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The severity of the Veteran's bilateral hearing loss must be assessed including puretone thresholds, speech recognition scores, and an opinion as to the overall effect the Veteran's service-connected hearing loss has on his occupational and daily functioning.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Following the above development and examinations, schedule the Veteran for a VA examination regarding entitlement to TDIU.  The claims file must be made available to the examiner for review prior to the examination.  The examiner must record in detail the Veteran's education and vocational history and review the evidence in the claims file, including the recent PTSD and hearing loss examinations.  

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner concludes that the Veteran is capable of securing a substantially gainful occupation, the examiner must state the types of occupation the Veteran is capable of and must specify what, if any, limitations would be present for such types of occupation.

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, after the above and any other necessary development has been completed, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

